Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 11-2-2022 Amendment was received.  Claims 1-8, 10-15 were amended.  Claims 1-15 are examined in this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In re Claim 1, “determine an adjustment control signal based on a rate of change of said detected movement” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s specification fails to teach that the determination of an adjustment control signal is based on a rate of change of said detected movement.  Applicant’s specification fails to discuss the term “rate of change.”  Applicant’s disclosure failed to teach all rates of change, which is included in the scope of the term “rate of change of said detected movement.”  For Example, some of the rates of change could include speed, average speed, velocity, average velocity, rotation, average rotation, angle, etc.  As such, “determine an adjustment control signal based on a rate of change of said detected movement” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In re Claim 11, “determine an adjustment control signal based on a rate of change of said detected movement” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s specification fails to teach that the determination of an adjustment control signal is based on a rate of change of said detected movement.  Applicant’s specification fails to 
In re Claim 15, “determine an adjustment control signal based on a rate of change of said detected movement” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s specification fails to teach that the determination of an adjustment control signal is based on a rate of change of said detected movement.  Applicant’s specification fails to discuss the term “rate of change.”  Applicant’s disclosure failed to teach all rates of change, which is included in the scope of the term “rate of change of said detected movement.”  For Example, some of the rates of change could include speed, average speed, velocity, average velocity, rotation, average rotation, angle, etc.  As such, “determine an adjustment control signal based on a rate of change of said detected movement” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 1, 11, and 15, “determine an adjustment control signal based on a rate of change of said detected movement” is indefinite.  It is unclear what rate of change is being claimed.  Movement has many different measurements, including rates of change including speed, average speed, velocity, average velocity, rotation, average rotation, angle, etc.  It is unclear what rate of changing is being used to determine the adjustment control signal. 
In re Claim 6, “wherein said output adjustment causing one of: a length enlargement causing one of: a length enlargement when said detected motion is a forward rotation of the hair cutting appliance,  and a length reduction when said detected motion is a rearward rotation of the hair cutting appliance,” is indefinite.  It is unclear what is the output adjustment.  Is this the operation of the actuator in the length 
In re Claim 7, “wherein said output adjustment is one of: an adjustment speed and a length adjustment increment based on said detected motion being a speed of rotation of the hair cutting appliance,” is indefinite.   It is unclear what is the adjustment speed.  I.e., what structure’s speed is being adjusted?  Further, Claim 1 requires that this be in the length adjustment mode.  Does the length adjustment mode allow for speed adjustment?  Applicant used the term “said output adjustment” but “output adjustment” is not found in Claim 1, from which this claim depends?  It is unclear if Applicant is claiming the signal that causes the adjustment control to move or if applicant is claiming the movement of the adjustment control.  The claims were examined as best understood. Appropriate correction is required.
 In re Claim 8, “wherein said output adjustment is one of: an adjustment speed and a length adjustment increment based on said detected motion being a rotation angle of the hair cutting appliance,” is indefinite.   It is unclear what the adjustment speed is.  I.e., what structure’s speed is being adjusted?  Further, Claim 1 requires that this be in the length adjustment mode.  Does the length adjustment mode allow for speed adjustment?  Applicant used the term “said output adjustment” but “output adjustment” is not found in Claim 1, from which this claim depends?  It is unclear if Applicant is claiming the signal that causes the adjustment control to move or if 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0321365 to Lauritsen.

In re Claim 1, Lauritsen teaches an adjustment drive [see Figs. 3a or b, teaching in Fig. 3a, the cutting point (22) of the hair trimming device (2) is moved up and down inside the distance comb (19) by the length regulation mechanism (18). – see Para. 0129 and in Fig. 3B,  teaching a moveable distance comb unit (27) is used, whilst the cutting point (22) is fixed in the hair trimming device (2), Para. 0132] for a cutting length adjustment mechanism for a hair cutting appliance (see Fig. 1A-D, #2), the adjustment drive comprising: 
an actuator configured to actuate a movable portion of the cutting length adjustment mechanism with respect to a housing portion of the hair cutting appliance (see Para. 0129, length regulating mechanism #18, see Para. 0067 and Figs. 3a-b), and

determine an adjustment control signal based on a rate of change of said detected movement (as best understood, Lauritsen teaches calculating local hair lengths between Points #20/26 in Fig. 6c.  – see Para. 0089 – the examiner notes that in order to adjust the length regulation mechanism #18 of Lauritsen between points #20/26, the detected movement, i.e. the positions of the trimmer moving between Position #20/26 Fig. 6C-D, must be calculated in combination with the with adjustment of the length regulation mechanism #18 – for example, as the device moves from left to right in Fig. 6C, the movement of the device from left to right is calculated to determine how much to extend the length regulation mechanism #18 to provide for the curved 
output said adjustment control signal derived from the detected movement (see Para. 0017, teaching the person who is holding said hair trimming device to focus on guiding the device on the surface on the client's head, while the hair trimming length adjustment is performed automatically by the motorized length regulation mechanism of the hair trimming device – this length adjustment is the adjustment control signal),
wherein, in a length adjustment mode, the actuator is operated on the basis of the adjustment control signal (see Figs. 6C-D, teaching the hair trimmer cutting different lengths of hair; see also Para. 0018, the examiner notes that the hair length profile causes the trimmer to adjust the length of hair to be trimmed based on the style of hair cut – see Para. 0088).

In re Claim 3, Lauritsen teaches wherein the movement sensor unit is configured to detect  one of: an absolute orientation change or an absolute position change of the hair cutting appliance with respect to an overall reference frame, wherein said reference frame is based on a gravity system (The movement sensor #10 detects the movement of the trimmer #2 in comparison to a 3D representation of the client’s head – see Para. 0073, this is used to create a Hair Length Profile, with position points #20/26, see Para. 0083-88. The position of the trimmer is known in order to trim the client’s hair at the appropriate location, i.e., the position of the trimmer relative to the HLP is known in order to properly trim the client’s hair, see e.g. Para. 0124).



In re Claim 5, Lauritsen teaches wherein the movement sensor unit is configured to: detect at least one of a pitch movement, a roll movement and yaw movement of the hair cutting appliances (Lauritsen teaches detecting and X, Y, Z movement, which is the equivalent of a pitch movement, roll movement and yaw movement), wherein a roll axis is aligned with a main elongation direction of the hair cutting appliance, wherein a pitch axis is perpendicular to the roll axis and basically parallel to a leading edge of the blade set hair cutting appliance, and wherein a yaw axis is perpendicular to the roll axis and perpendicular to the pitch axis.

In re Claim 9, Lauritsen teaches wherein length adjustment settings are assigned to rotation orientation states of the hair cutting appliance (see Para. 0061 teaching: the position and rotation of a hair trimming device (2) is simultaneously monitored using an electromagnetic field sensor (10) placed inside the hair trimming device (2) in combination with The present invention relates to a programmable hair trimming system 

In re Claim 10, Lauritsen teaches further comprising a control unit (a computer system #5, see Para. 0018; 0082) configured to control operation of the adjustment drive by converting the adjustment control signal into an actuator operating signal (The computer system stores the hair length profile data, which caused the operation of the adjustment drive to cut the client’s hair at the proper length).

In re Claim 11, Lauritsen teaches a cutting length adjustment mechanism (see Figs. 1-4B, #22) for a hair cutting appliance comprising a movable portion (see Fig. 3B, movable comb #27) movable with respect to a housing portion of the hair cutting appliance (see Para. 0132 teaching the comb moving relative to the cutting point #22/housing), and 
an adjustment drive comprising:
an actuator configured to actuate a movable portion of the cutting length adjustment mechanism with respect to a housing portion of the hair cutting appliance (see Para. 0129, length regulating mechanism #18, see Para. 0067 and Figs. 3a-b),

determine an adjustment control signal based on a rate of change of said detected movement (as best understood, Lauritsen teaches calculating local hair lengths between Points #20/26 in Fig. 6c.  – see Para. 0089 – the examiner notes that in order to adjust the length regulation mechanism #18 of Lauritsen between points #20/26, the detected movement, i.e. the positions of the trimmer moving between Position #20/26 Fig. 6C-D, must be calculated in combination with the with adjustment of the length regulation mechanism #18 – for example, as the device moves from left to right in Fig. 6C, the movement of the device from left to right is calculated to determine how much to extend the length regulation mechanism #18 to provide for the curved 
output said adjustment control signal derived from the detected movement (see Para. 0017, teaching the person who is holding said hair trimming device to focus on guiding the device on the surface on the client's head, while the hair trimming length adjustment is performed automatically by the motorized length regulation mechanism of the hair trimming device – this length adjustment is the adjustment control signal),
wherein, in a length adjustment mode, the actuator is operated on the basis of the adjustment control signal (see Figs. 6C-D, teaching the hair trimmer cutting different lengths of hair; see also Para. 0018, the examiner notes that the hair length profile causes the trimmer to adjust the length of hair to be trimmed based on the style of hair cut – see Para. 0088).

In re Claim 12, Lauritsen teaches a hair cutting appliance (see Figs. 1-4B, #22),  comprising: a housing portion (housing of #2, see Fig. 3B), a cutting unit including a blade set (see Fig. 3B, #22; see also Para. 0135), and a cutting length adjustment mechanism (see Fig. 3B, movable comb #27) as claimed in claim 11.

In re Claim 13, Lauritsen teaches further comprising a mode control element configured to set the adjustment drive into the length adjustment mode (see Para. 0121, teaching a pressure sensitive sensor.  The hair trimming device (2) detects and confirms the placement in the start-up area (25) as well as the trimmer/head contact via said pressure sensitive sensor, and starts the trimming motor (16) automatically – this 

In re Claim 14, Lauritsen teaches wherein the movement sensor unit is configured to: detect a free rotation of the hair cutting appliance about a central portion of the housing portion (see Para. 0061 teaching the position and rotation of the trimming device is monitored, this would detect free rotation of the hair cutting device around a central portion of the housing). 

In re Claim 15, Lauritsen teaches a method of operating a cutting length adjustment mechanism (see Figs. 1-4B, #22) for a hair cutting appliance, the method comprising the following steps: 
providing an adjustment drive [see Figs. 3a or b, teaching in Fig. 3a, the cutting point (22) of the hair trimming device (2) is moved up and down inside the distance comb (19) by the length regulation mechanism (18). – see Para. 0129 and in Fig. 3B,  teaching a moveable distance comb unit (27) is used, whilst the cutting point (22) is fixed in the hair trimming device (2), Para. 0132] comprising an actuator (see Para. 0129, length regulating mechanism #18, see Para. 0067 and Figs. 3a-b) for actuating a movable portion of the cutting length adjustment mechanism, 
providing a movement sensor (electromagnetic field sensor #10; see Para. 0009, 0061, 0128, 0134) configured to detect a movement of the hair cutting appliance, involving at least one of an orientation change and a position change[see Para. 0055, 
detecting a movement of the hair cutting appliance (see Para. 0005, teaching detecting the position of the hair trimmer), 
determine an adjustment control signal based on a rate of change of said detected movement (as best understood, Lauritsen teaches calculating local hair lengths between Points #20/26 in Fig. 6c.  – see Para. 0089 – the examiner notes that in order to adjust the length regulation mechanism #18 of Lauritsen between points #20/26, the detected movement, i.e. the positions of the trimmer moving between Position #20/26 Fig. 6C-D, must be calculated in combination with the with adjustment of the length regulation mechanism #18 – for example, as the device moves from left to right in Fig. 6C, the movement of the device from left to right is calculated to determine how much to extend the length regulation mechanism #18 to provide for the curved haircut between #20/26 in Fig. 6C – to do so requires determining an adjustment control signal based on a rate of change of said detected movement), and 

operating the actuator on the basis of the adjustment control signal (see Figs. 6C-D, teaching the hair trimmer cutting different lengths of hair; see also Para. 0018, the examiner notes that the hair length profile causes the trimmer to adjust the length of hair to be trimmed based on the style of hair cut – see Para. 0088).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0321365 to Lauritsen in view of US 2015/0197016 to Krenik.  

In re Claim 2, Lauritsen in re Claim 1, does not teach wherein the movement sensor unit comprises at least one movement sensor, comprising at least one of an accelerometer sensor and a gyroscope sensor.



In the same field of invention, automatically adjusting trimmers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the movement sensor taught by Lauritsen with the accelerometer sensor or gyroscope sensor taught by Krenik.  Doing so is the substitution of one known type of sensor used in the automatically adjusting trimmer art with another known type of sensor sued in the automatically adjusting trimmer art, to achieve the result of sensing the location of the trimmer (see MPEP 2143, I, B). 
 
It is to be noted that claims 6-8 have not been rejected over prior art.  They may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.  The Examiner encourages Applicant to set up an interview to clear up the issues under 35 USC § 112.

Response to Arguments
Applicant's arguments filed 10-27-2021 have been fully considered but they are not persuasive. 
Applicant’s amendments to Claims 1, 11, and 15, to include “determine an adjustment control signal based on a rate of change of said detected movement” was not described in the specification in such a way as to reasonably convey to one skilled 
Applicant argues that US 2015/0321365 to Lauritsen does not teach “determine an adjustment control signal based on a rate of change of said detected movement.”  The examiner disagrees.  As best understood, Lauritsen teaches calculating local hair lengths between Points #20/26 in Fig. 6c.  – see Para. 0089 – the examiner notes that in order to adjust the length regulation mechanism #18 of Lauritsen between points #20/26, the detected movement, i.e. the positions of the trimmer moving between Position #20/26 Fig. 6C-D, must be calculated in combination with the with adjustment of the length regulation mechanism #18 – for example, as the device moves from left to right in Fig. 6C, the movement of the device from left to right is calculated to determine how much to extend the length regulation mechanism #18 to provide for the curved haircut between #20/26 in Fig. 6C – to do so requires determining an adjustment control signal based on a rate of change of said detected movement. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724